Judgment, Supreme Court, New York County (Jane Solomon, J.), entered April 7, 2006, after a nonjury trial, declaring that defendant violated her obligations as a rent-controlled tenant and terminating her tenancy, unanimously affirmed, with costs.
The judgment was supported by a fair interpretation of the evidence and should not be disturbed (Saperstein v Lewenberg, 11 AD3d 289 [2004]). Sufficient evidence, in the form of testimony and numerous exhibits, was presented for the court to find that the occupancy of this three-bedroom apartment (with dining room converted to a fourth bedroom) by numerous persons between 2001 and 2005—especially short-term transient students at illegal rents—was in the nature of subletting rather than taking in roommates, and constituted profiteering and commercialization of the premises, an incurable violation of the rent control laws (see BLF Realty Holding Corp. v Kasher, 299 AD2d 87 [2002], lv dismissed 100 NY2d 535 [2003]).
We have considered defendant’s remaining arguments and find them without merit. Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.